Peters, C. J.
This is an action, commenced in 1892, against mill-owners or occupiers for the annual damages caused, *489during the last twenty years'prior to the date of the writ, to the plaintiff’s land from flowage created thereon by the defendants’ mill-dam, the action being grounded on a judgment for such damages recovered by the plaintiff’s ancestor against the defendants’ predecessors in title over fifty years ago. The defense urges several objections against the claim.
It is said by the defense, that all the present owners of the mill are not embraced in the suit. But we find that all the occupiers are sued, and the action may be against owners or occupiers. Really, the occupiers are also the owners, excepting that the wife of one of them may have title to a small undivided share.
■ It is objected against the validity of the original judgment or decree that there was no finding of damages in gross as well as for annual damages, as now required by the statute. But there was no such requirement when the original judgment was recovered in 1838.
It is coiiteuded that the defendants should bo exempted from the paymeut of damages for such portions of the last twenty years covered by the claim in the writ as the mills were shut down and the mill-dam not used. We think a defense of partial abandonment is not maintainable; it must be an actual completed abandonment. At no time has there been an intentional total abandonment.
Lastly, the defendants rely either on the statute of limitations as a legal defense, or on the laches of the plaintiff as an equitable defense, against all the claims of the plantiff which did not accrue within six years prior to the date of the writ. The defense of laches is sufficiently asserted in the defendants’ brief statement. Thei’e certainly is no justice or equity in the plaintiff’s recovery of his full claim. He came into possession of his estate in 1869, since which time until 1888, when the mills and dam were rebuilt by the defendants, it is difficult to see that his promises were seriously affected or injured in the least by flowage. Until 1888, he did not even demand any damages. The old structures were so dilapidated as to be incapable of doing any injury to his land.
*490Were it not for the remark of the court, in Knapp v. Clark, 30 Maine, 244, that the ordinary statute of limitations did not apply to an action of this kind, a conclusion apparently adopted without much consideration of the question, we should have regarded the point.as at least a debatable one,.looking at, it strictly upon a legal view. The action is not strictly upon the judgment itself, but is one flowing out of it, and to be evidenced by it; — grounded upon it as the earlier statute on the subject expresses.it, — an action of assumpsit implying a promise to pay fixed annual damages. There is much reason for classifying-such a promise with all other ordinary promises to pay a fixed sum of money.
But. the court, of that day were looking at what was then regarded as a. merely legal question, while since that day the court has r-egarded the procedure more as equitable then legal. Kent, J., in Moor v. Shaw, 47 Maine, 88, after giving reasons for the conclusion, said : "Viewed in this light, the strict rules of-pleading applicable to pleading in suits at law commenced by writs cannot apply; but the rules in cases in equity do apply.” In cases in Massachusetts, it is several times said that the statute proceeding is peculiar and founded in-equity and public policy. Shepley, C. J., in Lowell v. Shaw, 15 Maine, 242, describes the equity of that case and of this also in the remark that, "whoever becomes the owner must take the estate cum onére, and that - the owner of the land flowed will be entitled to call upon him to pay whatever may be due the land, unless he has bé'en guilty of laches in collecting them from the former owner or occupant.” Had the land owner applied for his damages as they became, payable in the present case, his application would probably have resulted in some settlement or new adjustment-of damages. He was guilty of laches in not so doing. There have been many mutations of occupancy and ownership since 1838, and not a few since 1869. If equity lends her forms of procedure to effectuate the peculiar provisions of the statute in these cases, she should be accorded the privilege of applying her rules of pleading in order to obtain equitable and just results. As the plaintiff has been guilty of *491inexcusable delays in collecting the damages now claimed by him, the penalty will be that he recover none of the damages that were due and payable prior to six years before the date of the writ; but will recover all those becoming due since such date, with interest on each sum payable from time of payment due to the date of judgment thereon.

Defendants defaulted.